Exhibit 99.77Q1 Artisan Partners Funds, Inc. 1940 Act File No. 811-8932 Report on Form N-SAR for the period ended September 30, 2011 Sub-Item 77Q1:Exhibits Exhibit NumberDescription (a)(1) Amendment of Amended and Restated Articles of Incorporation dated as of May 25, 2011 Previously filed.Incorporated by reference to exhibit (a)(21) filed with post-effective amendment no. 51 to the registration statement of Artisan Partners Funds, Inc., Securities Act file number 33-88316, filed on July 25, 2011. (d) Amended and Restated Multiple Class Plan pursuant to Rule 18f-3 Previously filed.Incorporated by reference to exhibit (n) filed with post-effective amendment no. 50 to the registration statement of Artisan Partners Funds, Inc., Securities Act file number 33-88316, filed on May 26, 2011.
